Case 1:18-cv-06681-NRB Document 35 Filed 08/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID CHASMAN and HAIM SETH
CHASMAN,

No. 18-cv-6681 (NRB)
Plaintiffs,

_-against- DECLARATION OF
LAURA L. DECK

ITPMORGAN CHASE BANK, N.A.
CHASE BANK, AND RELATED
SUBSIDIARIES, successor by merger of
FIRST NATIONAL BANK OF CHICAGO,

Defendants.

 

LAURA L. DECK, pursuant to 28 U.S.C. § 1746, hereby declares as follows:

l. I am a Vice President, Product Manager Senior, for JPMorgan Chase Bank, N.A
(“Chase”). My responsibilities include managing Chase’s account agreements.

2. This affidavit is based upon my réview of records and files maintained by Chase
in the ordinary course of its business.

3. Annexed hereto as Exhibit | is a true and correct copy of the Chase Deposit
Account Agreement (“DAA”) that went into effect with respect to Certificate of Deposit
accounts at Chase as of July 20, 2008. The DAA is also sometimes referred to as the “Account
Rules and Regulations.”

4, Annexed hereto as Exhibit 2, Exhibit 3, Exhibit 4, Exhibit 5, Exhibit 6, and
Exhibit 7 are updated versions of the DAA dated December 31, 2008, January 1, 2011, February

1, 2012, March 24, 2013, March 23, 2014, and March 13, 2016, respectively.
Case 1:18-cv-06681-NRB Document 35 Filed 08/02/19 Page 2 of 2

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct. Executed in Columbus, Ohio on August 2, 2019.
\ }

HOW ASS YOF
x AY

>

LAURA L. DECK

 
